Although there is an astonishing similarity between the signature which is alleged to be a forgery and the signature which one of the experts says the questioned signature was traced from, I am not convinced of the commission of the crime of forgery. I attach great importance to the reputation of a man or woman for honesty. To say that forgery was committed in this case is the same as to say that a man and two women, whose reputation for honesty was theretofore good, and whose character is not now otherwise impeached, were members of a fraudulent conspiracy, and have added perjury to their offense. That is less likely than that the similarity of the signatures was only a coincidence. The opinions and testimony of handwriting experts is entitled to great respect, but it is not infallible. That is demonstrated by the difference of opinion between the two experts in this case, and by the difference of opinion which we find so often in cases involving the question of genuineness or identity of the handwriting of an individual. I am not convinced that the similarity of the questioned signature and the signature which is admitted to be that of Dr. Wood is not merely a coincidence. I give much credit to the testimony of the widow of Dr. Wood, who had no selfish motive in testifying as she did.
For these reasons, I concur in the decree rendered in this case. *Page 978